Case: 20-20581     Document: 00516119322         Page: 1     Date Filed: 12/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 6, 2021
                                  No. 20-20581                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edwin W. Rubis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:98-CR-57-5


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Edwin W. Rubis, federal prisoner # 79282-079, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate
   release, asserting that (1) his serious medical conditions combined with the
   circumstances presented by the COVID-19 pandemic constituted


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20581       Document: 00516119322            Page: 2   Date Filed: 12/06/2021




                                     No. 20-20581


   extraordinary and compelling reasons for compassionate release; (2) his
   overall circumstances presented extraordinary and compelling reasons for
   release; and (3) the factors set forth in 18 U.S.C. § 3553(a) entitled him to a
   reduction in sentence to time served. The district court denied the motion.
            We review a district court’s denial of a motion for a compassionate
   release sentence reduction under § 3582(c)(1)(A) for an abuse of discretion.
   United States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021). A district court
   may modify a defendant’s sentence, after considering the applicable
   § 3553(a) factors, if it finds that “extraordinary and compelling reasons
   warrant such a reduction” and “a reduction is consistent with applicable
   policy     statements    issued     by       the   Sentencing    Commission.”
   § 3582(c)(1)(A)(i).
            Here, the district court made specific findings, consistent with the
   § 3553(a) factors, regarding Rubis’s history and characteristics and the
   nature and seriousness of his offenses and concluded that these factors did
   not warrant a sentence reduction. Rubis’s mere disagreement with the
   district court’s balancing of the factors that he believes support his request
   for a reduction does not establish that the district court abused its discretion.
   See United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).
            The order of the district court is AFFIRMED.




                                            2